 1   Joshua Piovia-Scott, Esq. [S.B. #222364]
     HADSELL STORMER & RENICK LLP
 2   4300 Horton Street, #15
     Emeryville, CA 94608
 3   Telephone: (626) 585-9600
     Facsimile: (626) 577-7079
 4   Email: jps@hadsellstormer.com

 5   Dan Siegel, Esq. [S.B. #56400]
     EmilyRose Johns, Esq. [S.B. #294319]
 6   SIEGEL, YEE & BRUNNER
     475 14th Street, Suite 500
 7   Oakland, CA 94612
     Telephone: (510) 839-1200
 8   Facsimile: (510) 444-6698
     Email: danmsiegel@gmail.com
 9          emilyrose@siegelyee.com

10   Attorneys for Plaintiffs

11

12
                                        UNITED STATES DISTRICT COURT
13

14                                NORTHERN DISTRICT OF CALIFORNIA

15

16   ANITA MIRALLE, JODII LE’GRAND                    Case No.: 18-cv-06823-HSG
     EVERETT, I, TINA SCOTT, AIYAHNNA
17   JOHNSON, LUCAS D. BROWN; and IRVIN               Assigned to the Honorable Haywood S. Gilliam, Jr.
     JOSUE HERNANDEZ ORTEGA
18                                                    - Courtroom 2]
                          Plaintiffs,
19                                                    ORDER RE JOINT REQUEST AND
     vs.                                              STIPULATION RE AMENDED COMPLAINT
20                                                    AND CASE MANAGEMENT CONFERENCE
     CITY OF OAKLAND, a subdivision of the State
21   of California; LIBBY SCHAAF; JOE DEVRIES;        Hearing Date:               April 23, 2019
     and DOES 1-10,
22                                                    Time:                       2:00 pm
                                                      Courtroom:                  2, 4th floor
23                      Defendants.
24

25

26

27

28

     ORDER RE JOINT REQ & STIP RE
     COMPLAINT & CASE MANAGEMENT CONF
                                                                               Case No.: 18-cv-06823-HSG
 1                                                          ORDER
 2             Pursuant to the stipulation of the parties, and the good cause in support thereof, IT IS HEREBY
 3   ORDERED THAT:
 4

 5        1.      Plaintiffs will file the First Amended Complaint on or before April 19, 2019;
 6        2.      The parties will conduct a further meet and confer on or before May 1, 2019, at which time
 7                Defendants will indicate whether they intend to file a motion based on the First Amended
 8                Complaint;
 9        3.      If Defendants do intend to file a motion, they will do so on or before May 24, 2019;
10        4.      The parties will file the Rule 26(f) Report, complete initial disclosures/objections and file Joint
11                Management Conference on or before May 21, 2019;
12        5.      The Initial Case Management Conference is set for May 28, 2019 at 2:00 p.m.
13

14             IT IS SO ORDERED.
15
     Dated: April 16, 2019                                  _____________________________________
16
                                                            Hon. Haywood S. Gilliam, Jr.
17                                                          UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28

      ORDER RE JOINT REQ & STIP RE
                                                             - 1-                         Case No.: 18-CV-06823-HSG
      COMPLAINT & CASE MANAGEMENT CONF
